Campbell, J.
These are proceedings under the mechanics' lien law of 1887, and are brought by a person claiming to have furnished material to a contractor, for the *81purpose of holding the land built on for payment. The jury found against the plaintiff on the general merits, and she brings error on rulings.
It has already been held in John Spry Lumber Co. v. Sault Savings Bank, etc., Co., 77 Mich. 199, that the entire law of 1887 is void on constitutional grounds, and that no proceedings can be had under it for any purpose, but that such valid legislation existing previous to the passage of the law remains unchanged by it.
It follows that the judgment below in favor of defendant should be affirmed, with costs.
The other Justices concurred.